DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species A in the reply filed on 9/23/2021 is acknowledged.  It is seemingly applicant’s position that all claims of Group 1 (claims 1-15) read on the elected species.   Therefore, claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300.  
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  It is described as a “conventional” laser system and is seemingly the same exact structure as what is shown in the prior art (US 2014/0324033). 
Furthermore, Fig. 1 includes an arrow (pointing to a specific element) without an associated element number or explanation of what the arrow is pointing to.  Therefore, 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a flange (claim 7) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
[Claim 1] It’s unclear if a “connecting part” is positively recited, i.e. required, by the claims or is merely directed towards functional language/intended use.  Specifically, the first time a “connecting part” is mentioned/introduced is in a functional limitation related to the positively recited “arm”.  Therefore, with regards to this first mention of a “connecting part”, it is seemingly not required, as the arm must merely be configured/capable of pivoting around a hypothetical/imaginary connecting part.  However, this creates confusion when the “connecting part” is further recited in the claims, as it’s unclear if it is required or not.  If applicant intends for the connecting part to be required by the claimed scope, the examiner highly recommends first positively reciting a connecting part connected to the mast, and then recite the functional limitation of an arm configured to pivot around the connecting part.
The limitation “an arm supporting part that pivots” is indefinite.  This appears to claim both a product (arm supporting part) and a process of using (pivots) which has been held to be indefinite; MPEP 2173.05(p).  Applicant is reminded that the proper way to claim functional language is a structural element X configured to/adapted to/capable of performing Y. 
Applicant’s use of “one side” and “the other side” is indefinite.  First, “the other side” lacks antecedent basis and it’s unclear what structural element this is referring to.   The other side of what?  Furthermore, even if it was clear what structural element this is referring to, structural elements are generally three-dimensional objects that have more 
Lastly the use of “one side” and “the other side” to refer to sides of different structural elements (both the “support link” and “elastic part” limitations include references to “one side” and “the other side”) is confusing.
[Claim 3] The limitation “the second hinge part is connected to a point…” is indefinite, specifically based on its dependency from claim 2.  In particular, claim 2 already defines a point where the second hinge part is connected to the mast.  Therefore, it is unclear if this claim intends to further limit the previously defined point or if this is a different point altogether.  If it’s the same point, applicant should preface the claimed point with “the” or “said”.  If it’s a different point, applicant should distinguish between these two points, e.g. a first point and a second point, to make it clear that they are different. 
[Claim 4] The limitation “configured to positioning the arm at the maximum high angle…” is indefinite and grammatically confusing. First, configured to positioning should either be “configured for position” or “configured to position”.  Second, “the maximum high angle” lacks antecedent basis, as it is unclear what this angle is.  Does every arm have the same maximum high angle or do different arms have different maximum high angles?  Lastly, it is unclear what is structural required to meet this functional limitation.  For example, does the previously recited elastic part inherently provide this function or is an additional structural element or structural configuration required (in addition to the previously recited elastic part) to perform this function. MPEP 2173.05(g) states “For example, when claims merely recite a description of a problem to 
Similarly, the limitation “configured to transmit a support force even when the arm is positioned at the maximum high angle” is indefinite as the boundaries of the claim scope are unclear.  Specifically, it is unclear what is structurally required to meet this limitation.
For examination purposes, the examiner contends that any elastic part implicitly/inherently provides this function, and no additional structural elements or structural configuration/arrangement is required.
[Claim 5] The limitation “configured such that the amount of change in a support force” is indefinite.  First, this claim depends from claim 4, which already recites “a support force”.  Therefore, it’s unclear if the support force recited in claim 5 is the same or different than the support force recited in claim 4.  Furthermore, as discussed above, in relation to claim 4, it is unclear how this functional limitation further limits the structure of the previously recited elastic part; MPEP 2173.05(g).  For examination purposes, the examiner contends that any elastic part implicitly/inherently provides this function, and no additional structural elements or structural configuration/arrangement is required. 
[Claim 7] The limitation “a surface formed an opening” is grammatically confusing and indefinite, as it’s unclear what this is supposed to mean. 
[Claim 8] The limitation “wherein the elastic part is configured to further comprise an elasticity adjusting part” is indefinite, as it is unclear if the elasticity adjusting part is positively required or not.  Specifically, the examiner contends that there is a difference between a limitation that recites “structural element X further comprising structural 
Furthermore, “the inner surface of both sides of the housing” is indefinite.  First, ‘the inner surface” lacks antecedent basis.  Second, it is unclear which two sides of the housing the phrase “both sides” is referring to.  Seemingly, there are more than two sides to a housing, therefore it’s unclear which are considered “both sides”. 
[Claim 9] The limitation “a point in the elastic part supporting part spaced apart from a straight line connecting the arm supporting part and a connecting part thereof” is indefinite as it is unclear what is required.  Specifically, is a connecting part required by the claimed scope?  The examiner contends that this is merely a hypothetical/imaginary part, and is not specifically required.  However, based on this unidentified nature of where the connecting part is located, the location/position of the “straight line” is unclear, as this could seemingly be any imaginary/hypothetical line that connects the arm supporting part with an unidentified connecting part (that has an unknown location).  

[Claim 11] The limitation “the rotation angle” is indefinite as it lacks antecedent basis.  It’s unclear what rotation this is referring to. 
[Claim 12] It is unclear what is structurally required by this claim. Specifically, it is unclear how a mast that extends in a height direction provides the claimed function.  Does this relate to a specific height, i.e. distance, or a specific direction?  For examination purposes, if the prior art teaches a mast extending upward/vertical from a main body, i.e. towards a ceiling, then the claim language is met. 
[Claim 13] The limitation “a connecting part” is indefinite, based on its dependency from claim 1.  Specifically, claim 1 already recites a connecting part, therefore, it’s unclear if this is the same connecting part or a different connecting part.  Similar issues exist with “arm”, as an “arm” has already been previously recited in claim 1. 
Furthermore, “that is formed to have a predetermined length on a side” is indefinite, as it’s unclear if this length refers to the connecting part or the arm. 
[Claim 14] It is unclear what is structurally required in order to meet this claim limitation.  Specifically, the connecting areas are not clearly defined as to what they are and where they are located.  Furthermore, a predetermined angle and predetermined distance is seemingly meaningless, as everything has a predetermined angle or distance relative to something else, even if the angle/distance is 0.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as obvious over US 2009/0187176 to Assa et al. in view of US 4,697,590 to Nakai et al.
[Claim 1] Assa discloses a spring arm for a laser treatment apparatus (Figs. 1-2 and 5; Tittle/Abstract), which comprises: a mast (main bearing support 47), in which one end is mounted on a main body (main unit 1; Par 0030) and a path for laser movement is formed inside thereof (Fig. 2 shows the light delivery path from the main body 1 through the main bearing support 47); an arm (articulate arm beam delivery 2, specifically pipe assemblies 48 and 49) connected to the other end of the mast (via joints 34a and 34b) and a path for laser movement is formed inside thereof (Fig. 2 shows the light delivery path throughout the arm 2, specifically pipes 48 and 49), and is 

    PNG
    media_image1.png
    624
    802
    media_image1.png
    Greyscale

Assa fails to explicitly disclose the arm supporting part configured to support the arm at one side around the connecting part; and an elastic part supporting part that is 
[Claims 2-3] As seen in the annotated Fig. 5 (above), Assa discloses a first hinge part connected to a point on the elastic part supporting part and a second hinge part connected to a point spaced a certain distance from a central axis of the mast.  Specifically, it’s clear that the spring arm is connected to the outer circumference of the mast, via screw 46, and is therefore spaced a certain distance from a central axis, specifically in a direction that the arm is extended.
[Claims 4-5] These limitations relate solely to functional limitations that seemingly require no additional structural elements/configuration; see 112, 2nd above.  The 
[Claims 6-7] Assa discloses “The air spring device is constructed in a way that it creates a fixed reaction force that depends on the air spring size and the gas filling pressure. These type of springs are commonly used in many application were load carrying assistance is needed, such as automotive doors” (Par 0035).  The examiner contends that inherently an air/gas spring includes a housing (cylinder), a rod (piston rod), a spring (compressed gas), and a flange (piston) as claimed.  See details of a gas spring (https://en.wikipedia.org/wiki/Gas_spring).  
If applicant disagrees, the examiner takes the position that substituting a gas/air spring (as taught by Assa) for a known mechanical spring that provides the same function is an obvious substitution of one known element for another to obtain predictable results. 
[Claim 8] As discussed above, in relation to the 112, 2nd rejections, an elasticity adjusting element is not required.  The examiner contends that the air spring device is configured to comprise such an adjustment element, e.g. by changing the gas filling pressure or the mounting distances (Par 0035). 
[Claims 9-10] As shown in the annotated Fig. 5 above, the point (screw 45) is located at distance off-set, spaced apart from a straight line that connects the arm supporting part to a connector thereof, e.g. joint 34c.  Specifically, due to the L-shape of the elastic part supporting part, the point (45) where the first hinge connects to the 
[Claim 11] Based on Figs. 6-7 and Pars 0035-36, it is clear that the arm supporting part is constrained at an angle of 0 to 90 degrees.  Fig. 6, seemingly shows an angle of about 15 to 20 degrees. Furthermore, the angle would clear depend on the weight of the arm.   Therefore, at the very least the elastic part is capable of having a length that constrains the rotation angle of the arm support part at the angles claimed. 
[Claim 12] As seen in Figs. 1 and 5, the mast (47) extends in a height direction (vertical/up towards a hypothetical ceiling) which is the same height direction disclosed by applicant.  Therefore, the examiner contends that the height of the mast taught by Assa is at least capable of providing the claimed function, as it is the same height direction disclosed by applicant. 
[Claim 13] Based on the 112, 2nd rejections above, the examiner contends that screw (46) inherently requires a hole.  This is considered a connecting part hole for insertion of the connecting part.  If applicant disagrees, this is merely rearrangement of parts and/or design choice (MPEP 2144.04), specifically where and how the support link attaches to the mast via a connection hole, and it would be obvious to choose any location that maintains the desired functionality. 
[Claim 14] Based on the 112, 2nd it’s unclear what is meant by this claim limitation.  But the examiner contends that because the first and second hinge parts are located at different vertical distances, i.e. the first hinge part is located higher than/above the second hinge part, the claim language is met.   As discussed in the 112, nd, every element inherently/implicitly has a predetermined angle/distance relative to another element. 
[Claim 15] Based on the 112, 2nd rejection, the combination of Assa and Nakai inherently discloses a minimum length of the elastic part (air spring device 4/42) that limits the high angle of the arm supporting part.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The use counter-balance systems in a laser delivery arm are known: US 2003/0028181 to Enomoto (32, Fig. 1; Par 0021); US 2008/0033410 to Rastegar et al. (Pars 0117-118) and US 2017/0199413 to Romo: (Par 0044).  The 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792